DETAILED ACTION
Claims 16-35 are pending. Claims 1-15 are cancelled.
This action is in response to the amendment filed 10/7/2021. This action amends the prior examiners amendment, claim 7, page 2, line 8 is corrected below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
						Priority
 		It is noted that there is no claim for foreign priority.
Election/Restrictions
Claims 16-35 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 6/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/9/2021 is withdrawn.  Claims 17,20,22-24,27,28,34 and 35, directed to the non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 12/16/2021.  These drawings are acceptable.
Specification
The amendment to the specification filed 12/16/2021 has been entered.

Claim Rejections - 35 USC § 112
Applicant’s argument overcomes the prior claim rejection.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Pierre Campanac on 1/24/2022.
The application has been amended as follows: 
In the claims:
Claim 17, page 2, line 1, “a second pilot port” has been changed to - -a third pilot port - -, and “a second portion” has been changed to - -a third portion - -,
Page 2, line 7, “the second” has been changed to - -the third - -, and 
line 8, “and the second” has been changed to - -and the third - -;


Claim 22, page 4, line 5, “a second pilot port” has been changed to - -a third pilot port - -, and “a second portion” has been changed to - -a third portion - -,
Page 5, line 5, “the second” has been changed to - -the third - -, and 
line 6, “the second chamber and the second” has been changed to - -the second chamber and the third - -;

Claim 25, page 5, line 3, “the corresponding fluid supply” has been changed to - -the corresponding one of the plurality of fluid supplies- -;

Claim 27, page 6, lines 3-4, “the corresponding fluid supply” has been changed to - -the corresponding one of the plurality of fluid supplies- -;

Claim 29, page 6, lines 3 and 5, the two occurrences of “the other” has been changed to - -the another - -.

The changes have been made to correct antecedent basis issues in the respective claims. 

Allowable Subject Matter
Claims 15-35 are allowed. 
Applicant’s arguments filed 10/7/2021 are persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753